Opinion issued September 24, 2019




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00676-CV
                             ———————————
     IN RE NABORS DRILLING TECHNOLOGIES USA, INC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On September 10, 2019, Nabors Drilling Technologies USA, Inc., filed a

petition for writ of mandamus requesting that our court compel the respondent

district court judge to rule on Nabors’s Motion to Dismiss and Compel Arbitration

in the underlying case.1 Nabors fails to demonstrate that the motion has been pending


1
      The underlying case is Joshua Robertson v. ConocoPhillips; ConocoPhillips
      Company; Nabors Drilling Technologies USA, Inc.; Charger Services, LLC; Big D
      Equipment Company, Ltd.; M & M Excavating, Inc.; and Maurice Meyer III, John
      R. Norris III, and David E. Berry, as Trustees of the Texas Pacific Land Trust, cause
for an unreasonable time since its June 3, 2019 submission date and Nabors’s

subsequent August 13, 2019 letter request for a ruling. See In re Foster, 503 S.W.3d
606, 607 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (citing Barnes

v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992) (orig.

proceeding)). Accordingly, we deny the petition.

                                 PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




      number 2018-24644, pending in the 165th District Court of Harris County, Texas,
      the Honorable Ursula A. Hall presiding.
                                         2